                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                               UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10    JEREMY RAUDEZ,
                                                                                        Case No. 19-cv-02755 NC
                                  11                  Plaintiff,
                                                                                        ORDER GRANTING STIPULATION
                                  12           v.                                       FOR DISMISSAL AND
Northern District of California
 United States District Court




                                                                                        TERMINATING CASE IN
                                  13    SSMB PACIFIC HOLDING                            ACCORDANCE WITH
                                        COMPANY, INC.,                                  SETTLEMENT
                                  14
                                                      Defendant.
                                  15
                                  16          This is a wrongful termination, failure to provide breaks, and failure to pay wages
                                  17   case filed by Jeremy Raudez against his employer NorCal Kenworth/SSMB Pacific
                                  18   Holding Company, Inc. Raudez was employed as a counterman until he was terminated
                                  19   from employment on January 11, 2019. This case was initially filed in Santa Clara County
                                  20   Superior Court and then removed to this Court. ECF 1. One of Raudez’s claims is under
                                  21   the federal Fair Labor Standards Act (FLSA). Federal jurisdiction is satisfied because a
                                  22   federal statutory claim (the FLSA) is in dispute and all parties have consented to the
                                  23   jurisdiction of a magistrate judge. ECF 5, 8.
                                  24          Presented to the Court is a stipulation for dismissal of the entire action with
                                  25   prejudice. ECF 16. Under the stipulation, the action will be dismissed with prejudice and
                                  26   each side will bear its own fees and costs. ECF 16. The proposed dismissal is the product
                                  27   of a written settlement agreement and release agreed to by the parties. This Court has not
                                  28   been asked to retain jurisdiction to enforce the settlement agreement.
                                   1           When presented with a proposed settlement of FLSA claims, the Court “must
                                   2   determine whether the settlement is a fair and reasonable resolution of a bona fide
                                   3   dispute.” See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir.
                                   4   1982); Yue Zhou v. Wang’s Restaurant, Case No. 05-cv-0279 PVT, 2007 WL 2298046, at
                                   5   *1 (N.D. Cal. Aug. 8, 2007).
                                   6           Here, the Court finds that the settlement is a fair and reasonable resolution of a bona
                                   7   fide dispute. The compensation to plaintiff’s counsel Frank Mayo is appropriate in light of
                                   8   his skill and experience and his documented work on the case.
                                   9           The Court therefore APPROVES the stipulated dismissal (ECF 16) and
                                  10   DISMISSES this case with prejudice, with each side to bear its own fees and costs except
                                  11   as specified in the settlement agreement. The Clerk of Court is instructed to terminate the
                                  12   file.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.
                                  14
                                  15   Dated: April 6, 2020                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  16                                                    United States Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
